Jackson, C. J.
A bill was filed to enjoin a trespass on land. Both parties have boxed trees on the land for the purpose of manufacturing turpentine. The complainant’s title rests on testimony of possession for many years and title from one F. Jardown to complainant, and *246some evidence of prior possession of late years, but no title was shown in F. The title of defendants was broken by a deed which appears to have been successfully attacked for fraud.” The evidence was conflicting, some of it going to show insolvency on the part of the defendants. Xhe Chancellor enjoined the defendants until the trial, and required complainant to give a bond to indemnify them for eventual condemnation money.
Spencer R. Atkinson, for plaintiffs in error.
Frank H. Harris; Smith & Borchardt, for defendant.
Held, that this was a proper exercise of discretion.
(a) If the pleadings are not sufficient for the determination of all the questions in the case, including the question of damages, if any, to defendants, they may be amended.
Judgment affirmed.